Per Curiam.

The question is, whether the words in the policy, viz., the Spanish hrig New Constitution, amount to a warranty that the vessel was Spanish; or whether they may be considered as merely descriptive of the vessel, or as the name of the vessel. We are of opinion that the description of the vessel, as contained in this policy, includes her national character, and that it amounts to a warranty that she was, in fact, a Spanish vessel.
Parol evidence of what was within the knowledge of the under writers was not admissible, (a)
It being agreed that the vessel was not Spanish, but American, the warranty was not complied with; and the defendant is not liable in this action. (4)

Plaintiff nonsuit.


 [Ewer vs. The Washington Ins. Co,—Ed.]


 Vide ante, p. 106, Higgins vs. Livermore S P